            Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 1 of 20

                                                                                  <Asr'kt,{~fPu.,
                                                                                                ARKANSAS

                         IN THE UNITED STATES DISTRICT COURT        MAY 182020
                             EASTERN DISTRICT OF ARKANSAS    JAM SW
                                  NORTHERN DIVISION         By:    . c~ RMACK, CLERK


BRYAN SHAW                                                                           PLAINTIFF


vs.                            Case No.   '3: lD -   ()I -   00 134 -    tirrf\
JESSE MORRIS TRUCKING, LLC
D/B/A TITAN TRANSPORTATION;
NEW PRIME, INC. D/B/A PRIME, INC.
AND JOHN DOE DRIVER                                                               DEFENDANTS
                                       This case assigned to District Judge   Mar~~\\
                                       and to Magistrate Judge_~ ~~ci:..:{~ - - - - - -
                                       NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Separate Defendant New Prime, Inc., hereby files

its Notice of Removal of this case from the Circuit Court of Crittenden County, Arkansas, and

Defendant's short and plain statement of the grounds for removal is as follows:

       1.      On April 21, 2020, Plaintiff Bryan Shaw, a resident and citizen of Ohio, filed his

Complaint in the Circuit Court of Crittenden County, Arkansas. The Complaint was served on

Separate Defendant New Prime, Inc. on or about May 12, 2020. As required by 28 U.S.C. §

1446(a), copies of all "process, pleadings and orders served upon each such defendant" are

attached as Exhibit A.

       2.      Separate Defendant New Prime is not a resident or citizen of the State of Arkansas;

New Prime, Inc. is a Nebraska corporation with its principal place of business in Springfield,

Missouri.

       3.      Separate Defendant Jesse Morris Trucking, LLC was organized under the laws of

the state of the Utah with its principal place of business in Ogden, Utah. Separate Defendant Jesse




                                                 1
              Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 2 of 20




Morris Trucking, LLC has not been served or made an appearance and thus, its consent to removal

is not required.

        4.         For purposes ofremoval of this action, the citizenship of the John Doe defendant is

disregarded. 28 U.S.C. §1441(b).

        5.         Any civil action filed in state court over which the federal district courts would

have original jurisdiction may be removed. 28 U.S.C. § 1441(a). This lawsuit arises out of an

accident which occurred in Arkansas in which Plaintiff alleges negligence and seeks damages for

personal injury which are reasonably understood, in totality and from a fair reading of Plaintiff's

Complaint, to be in excess of the jurisdictional limit. See Exhibit A, Complaint.

        6.         This matter is removable because this Court has original subject matter jurisdiction

on diversity grounds pursuant to 28 U.S.C. § 1332(a)(l) and (2).

                       A. The Matter is Between Citizens of Different States.

        7.         Complete diversity of citizenship exists between the Plaintiff, Separate Defendant

New Prime, Inc. and Separate Defendant Jesse Morris Trucking, LLC.

        8.         Plaintiff Bryan Shaw is a resident and citizen of the State of Ohio. See Exhibit A,

Complaint.

        9.         Separate Defendant Jesse Morris Trucking, LLC is a resident and citizen of the

State of Utah.

        10.        Separate Defendant New Prime, Inc. is a Nebraska corporation with its principal

place of business in Springfield, Missouri, and therefore, is not a resident or citizen of the State of

Arkansas pursuant to 28 U.S.C. § 1332(c)(l).

         B. Notice Of Removal Was Filed Within The 30-Day Limit Required By 28 U.S.C.
               § 1446(b) And All Procedural Requirements Have Been Met.




                                                    2
              Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 3 of 20




       11.       As noted herein, Plaintiff's Complaint was filed on April 21, 2020; Separate

Defendant New Prime, Inc. was served on or about May 12, 2020.

        12.      This notice was timely filed within 30 days of Defendant's receipt of the Complaint,

as required by 28 U.S.C. §1446(b), for timely removal.

        13.      Pursuant to 28 U.S.C. § 1446(b)(2)(A), and because there has been no proof of

service on Separate Defendant Jesse Morris Trucking, LLC, it's consent to removal is not required.

        14.      Defendant has complied with all applicable requirements and procedures for

removal set forth in 28 U.S.C. § 1446, and Defendant is hereby giving prompt notice of this

Removal to the Plaintiff, Bryan Shaw, and to the Circuit Court of Crittenden County, Arkansas by

filing a copy of this Notice of Removal with the Circuit Court.

               C. The Amount In Controversy Exceeds $75,000.00, Exclusive Of
                   Interests and Costs, As Required by 28 U.S.C. § 1332(a).

        15.      Plaintiff's Complaint reasonably can be read as seeking damages from Defendants

in excess of $75,000 where Paragraphs 32-33 of Plaintiff's Complaint allege Plaintiff suffered

serious and substantial permanent injuries, physical and emotional pain; incurred past and future

medical and other healthcare expenses; lost past and future earnings; suffered loss of enjoyment

oflife' and suffered loss of future earnings capacity. Plaintiff's prayer then seeks "compensatory

damages" in the amount of $75,000 along with "general and special damages" and other relief for

harm caused by the Defendants, thereby satisfying the amount in controversy requirements of 28

U.S.C. § 1332(a). See Haynes v. Louisville Ladder Group, LLC, 341 F.Supp.2d 1064, 1067-68

(E.D. Ark. 2004).

        16.      Pursuant to the provisions of 28 U.S.C. §1441(a), the United States District Court

for the Eastern District of Arkansas, Northern Division, is the federal district court for the district

embracing the place where the state court suit is pending.


                                                  3
                Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 4 of 20




          17.      This Court has original jurisdiction of this matter on the basis of diversity and

removal to this Court is proper. 28 U.S.C. § 1332.

                                  DEMAND FOR A JURY TRIAL

          18.      Defendant New Prime, Inc. demands a trial by jury on all issues triable by a jury

herein.

                                                       NEW PRIME, INC.,

                                                       Separate Defendant

                                                       WALES COMSTOCK
                                                       2434 E. Joyce Blvd., Suite 6
                                                       P.O. Box 10018




                                   CERTIFICATE OF SERVICE

      I, Christy Comstock, state that I electronically filed the foregoing document by using the
CM/ECF system. I certify that the following parties of their counsel of record are registered as
ECF Filers and that they will be served by the CM/ECF system and via e-mail on this 15 th day of
May 2020:

          Matthew D. Stombaugh
          Reaves Law Firm, PLLC
          1991 Corporate Avenue, Suite 310
          Memphis, Tennessee 38132
          Matthew. S tombaugh@beyourvoice.com




                                                   4
         Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 5 of 20



           IN THE CffiCUIT COURT OF CRITfENDEN COUNTY, ARKANSAS
                                CIVIL DIVISION



BRYAN SHAW,

         Plaintiff,

vs.
                                                               Docket No.    C)/ 207-0 '2S3
                                                               JURY DEMANDED

JESSE MORRIS TRUCKING LLC.
D/B/A TITAN TRANSPORTATION,
NEW PRIME INC. D/B/A PRIME INC.,
JOHN DOE DRIVER,
                                                                                            , _..,
                                                                                            \" .:- -
         Defendants.


                               COMPLAINT FOR NEGLIGENCE


         Plaintiff, Bryan Shaw, by and through counsel hereby files this Complaint against

Defendants, Jesse Morris Trucking LLC: d/b/a Titan Transportation, New Prime Inc. d/b/a Prime

INC., and John Doe Driver for personal injuries and damages and would respectfully state as

follows:

                                  JURISDICTION AND VENUE

      1. PlaintiffBryan_Shaw·is an adult citizen ofthe·state of Ohio ..: -

      2. Upon information and belief, Plaintiff alleges that Defendant, John Doe Driver, was the

         driver of the tractor-trailer involved in this collision, was an employee or agent of Jesse

         Morris Trucking LLC. d/b/a "Titan Transportation", or New Prime INC., at all times

         relevant to this action, whose current address is unknown.

      3. Upon information and belief, Plaintiffs allege that Defendant> Jesse Morris Trucking LLC.

         d/b/a Titan Transportation, (USDOT number: 2912291) is a Utah limited liability company

          and interstate commercial motor carrier who no longer has current for-hire operating


                                                                                                       EXHIBIT
     Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 6 of 20




   authority with the Federal Motor Carrier Safety Administration ("FMCSA") and the owner

   of the semi-tractor involved in the collision with offices located at 1120 Canyon Road #23,

   Ogden, Utah 84404 and may be served with process through its registered agent, Equinox

   Owner Operator Solutions LLC., located at 2964 West 4700 South Ste. 202, Taylorsville,

   Utah 84129.

4. Upon information and belief, Plaintiffs allege that Defendant, New Prime Inc. d/b/a Prime

   INC., is a Missouri corporation, a motor carrier and broker registered with the FMCSA

   (USDOT: 3706 MC140665), and the owner of the semi-trailer involved in this collision

   with its principal place of business in Springfield, Missouri and which may be served

   through its registered agent, Steve Crawford, located at 2740 North Mayfair Ave.,

    Springfield, Missouri 65803.

5. This cause of action arises in tort out of personal injuries and damages incurred as a result

    of an automobile collision which occurred in West Memphis, Crittenden County, Arkansas

    on or about March 18, 2018.

6. The incident that forms the basis of this suit occurred in Crittenden County, Arkansas thus

    venue is proper in this county.

7. The incident that forms the basis of this suit occurred on March 18, 2018, thus this suit is

    timely filed.

8. The Court has original jurisdiction over this matter pursuant to Arkansas Code Annotated

    §16-13-201.

                                              FACTS

9. Upon information and belief, Plaintiff alleges that at all times material hereto, including

    March 18, 2018, Defendant, Jesse Morris Trucking LLC., was the registered owner of the



                                              2
     Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 7 of 20




   semi-tractor which was involved in the collision with Mr. Shaw on March 18, 2018.

   Plaintiff also alleges that the driver of that truck, John Doe, was operating the truck as the

   agent, servant, or employee of Jesse Morris Trucking LLC., and/or at the direction of Jesse

   Morris Trucking LLC. Thus, Plaintiff relies upon the doctrines of respondeat superior and

   agency, alleging that any negligence on the part of Defendant, John Doe, should be imputed

   to Defendant, Jesse Morris Trucking LLC.

10. Upon information and belief, Jesse Morris Trucking LLC., was uninsured or underinsured

   at the time of the collision in violation of the Federal Motor Carrier Safety Regulations

   ("FMCSR").

11. On information and belief, Jesse Morris Trucking LLC., cancelled its insurance coverage

   in 2017 approximately 4 months before this collision.

12. Upon information and belief, Jesse Morris Trucking LLC., does not currently possess

   common authority or for-hire authority with the FMCSA.

13. Upon information and belief, Plaintiffs allege that at all times described herein, on or about

   March 18, 2018, Defendant, Prime INC ., was the owner or the semi-trailer involved in this

   collision and that Prime INC, had entered into a joint enterprise with John Doe and/or Jesse

   Morris Trucking LLC., to transport their trailer under Prime lnc.'s authority as a motor

   carrier or as a broker. Thus, Plaintiff relies upon the doctrines of respondeat superior,

    agency, and joint enterprise alleging that any negligence on the part of Defendant, John

    Doe should be imputed to Defendant, Prime INC.

14. On March 18, 2018, Plaintiff Bryan Shaw was lawfully parked in his semi-truck at the

    Flying J Truck Stop located at 3400 Service Loop Road, West Memphis, AR 72301 .

15. At that same time and place, Mr. Shaw was asleep in the sleeper cab of his truck.



                                              3
      Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 8 of 20




16. Suddenly and without warning, Defendants' tractor-trailer, driven by John Doe, collided

   with the passenger side of Mr. Shaw's tractor cab and trailer causing damage Plaintiff's rig

   and injury to his person.

17. Plaintiff had no time or opportunity to avoid Defendants' tractor-trailer which collided with

   the passenger's side of Plaintiff's truck.

18. Upon information and belief, Defendant, John Doe, negligently failed to keep a proper

   lookout.

          JOHN DOE'S ACTS AND/OR OMISSIONS OF NEGLIGENCE

19. Plaintiffs charge and allege that Defendant, John Doe, is liable for the following acts and/or

    omissions of common law negligence, which were a direct and proximate cause of

    Plaintiffs' injuries and resulting dam.ages and which acts of negligence should be imputed

    to Defendants Jesse Morris Trucking LLC. and Prime INC., to wit:

        (a) In negligently failing to use that degree of care and caution in the operation of his
            commercial vehicle as was required of a reasonable and prudent person under the
            same or similar circumstances existing at the time and place of the aforementioned
            collision;

        (b) In negligently failing to maintain a safe lookout;

        (c) In negligently failing to devote full time and attention to the operation of his
            commercial vehicle;

        (d) Failing to see what was there to be seen;

        (e) Failing to maintain control of said commercial vehicle;

        (f) Driving in a reckless manner;

        (g) Making an improper turn;

        (b) Failing to yield the right of way;

        (i) Other acts and/or omissions to be shown at the trial ofthis cause.



                                                 4
         Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 9 of 20




          (j) Violating the laws and ordinances of the State of Arkansas and the City of West

              Memphis.

   20. Defendants were in violation of, including but not limited to, the following Arkansas

      statutes, which were in full force and effect at the time and place of the collision, such

      violations - although not necessarily negligent - are evidence of negligence to be

      considered by the jury:


§ 27-51-104. Careless and prohibited driving

       (a) It shall be unlawful for any person to drive or operate any vehicle in such a careless
      manner as to evidence a failure to keep a proper lookout for other traffic, vehicular or
      otherwise, or in such a manner as to evidence a failure to maintain proper control on the
      public thoroughfares or private property in the State of Arkansas.

       (b) It shall be unlawful for any person to operate or drive any vehicle on the public
       thoroughfares or private property in the State of Arkansas in violation of the following
       prohibited acts:

              (1) Improper or unsafe lane changes on public roadways;
              (2) Driving onto or across private property to avoid intersections, stop signs, traffic
              control devices, or traffic lights;
              (3) Driving in such a manner or at such a speed so as to cause a skidding, spinning,
              or sliding of tires or a sliding of the vehicle;
              (4) Driving too close to or colliding with parked or stopped vehicles, fixtures,
              persons, or objects adjacent to the public thoroughfares;
              (5) Driving a vehicle which has any part thereof or any object extended in such
              fashion as to endanger persons or property;
              ( 6) To operate any vehicle in such a manner which would cause a failure to maintain
              control;
              (7) To operate or drive a vehicle wherein or whereon passengers are located in such
              a manner as to be dangerous to the welfare of such passengers; or
              (8) To operate a vehicle in any manner when the driver is inattentive and such
              inattention is not reasonable and prudent in maintaining vehicular control.

          NEGLIGENCE OF JESSE MORRIS TRUCKING LLC., & PRIME INC ..


   21 . Plaintiff incorporates all previous paragraphs of this Complaint as if they were fully set

       forth herein in their entirety.


                                                 5
     Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 10 of 20




22. At all times material hereto, Defendant Doe was an employee or agent of Defendants,

   acting within the scope and course of his employment or agency.

23 . Defendants are liable for the negligent actions and omissions of Defendant Doe pursuant

   to the doctrine of Respondeat Superior, joint enterprise, and the rules of agency.

24. Defendants were both motor carriers as defined by the Federal Motor Carrier Safety

   Regulations and were engaged in interstate commerce. As such, Defendants were, at all

   relevant times, subject to the Federal Motor Carrier Safety Regulations.

25 . As motor carriers, Defendants had certain duties and responsibilities as defined by the

    Federal Motor Carrier Safety Regulations and industry standards, including the duty to

    properly qualify Defendant Doe, the duty to properly train Defendant Doe, the duty to

    supervise the hours of service of Defendant Doe, the duty to properly inspect and maintain

    its vehicles, and the duty to otheiwise establish and implement necessary management

    controls and systems for the safe operation of its commercial motor vehicles.

26. Defendants are independently negligent in failing to meet their duties and responsibilities

    under the Federal Motor Carrier Safety Regulations and industry standards.

27 . Pursuant to FMCSR 49 C.F.R § 390.5 Defendants, as motor carriers, are liable for the

    negligence of their employees (the definition of which specifically includes independent

    contractors) .

28. Plaintiff alleges, upon information and belief, that Defendants Jesse Morris Trucking LLC.,

    and Prime INC., knew, or in the exercise of due diligence and reasonable inquiry, should .

    have known of John Doe's propensity and proclivity to drive in an illegal, unlawful,

    negligent and/or reckless manner.




                                             6
     Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 11 of 20




29. Plaintiffs allege that Defendant, Jesse Morris Trucking LLC., and Prime INC., are guilty

   of the following acts and/or omissions of common law negligence, which were a direct and

   proximate cause of Plaintiff's injuries and resulting damages, to wit:

         (a) Negligent training of Defendant, John Doe;
         (b) Negligent supervision of Defendant, John Doe;
         (c) Negligent hlring of Defendant, John Doe;
         (d) Other acts and/or omissions to be shown at the trial of this cause.

30. Alternatively, Defendant Prime lNC., if operating as a broker at the time of the collision,

   is liable for _its negligent selection of an independent contractor, namely Jesse Morris

    Trucking LLC and John Doe as follows :

    a.      Prime lNC., owed a duty to Plaintiff as a third person pursuant to the Restatement
    of Torts § 411 to select a qualified contractor in that the operation of a tractor-trailer on
    public roadways involves a risk of harm to the motoring public unless it is skillfully and
    carefully done.

    b.     Prime INC., breached this duty by not using due care when selecting Jesse Morris
    Trucking LLC., and John Doe who were at the time not fit, competent, or authorized to
    perform their duties.

             1.      At the time of the collision, Jesse Morris Trucking LLC., consisted of 1
             tractor and 1 driver (believed to be Defendant John Doe) and had a driver 00S ( out
             of service rate) nearly double the national average.

             2.     At the time of the collision, Jesse Morris Trucking LLC., and John Doe did
             not possess the necessary insurance coverage required by the FMCSA

             3.      At the time of the collision, Jesse Morris Trucking LLC., and John Doe did
             not have the proper for-hire (or other) operating authority under the FMCSA to
             operate the commercial motor vehicle involved in the collision and were thereby
             unfit and unauthorized to perform their duties.

             4.      Both Jesse Morris Trucking LLC.'s safety ratings, operating authority (or
             lack thereof), and insurance information (or lack thereof) were readily available and
             accessible to Prime INC. via the FMCSA website and its SMS (Safety
             Measurement System) which is free and public information.

             5.     Prime INC., knew, or in the exercise of due care and reasonable inquiry as
             a broker, should have known that Jesse Morris Trucking LLC. and John Doe were


                                                7
     Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 12 of 20




           unfit, uninsured, and unauthorized to perform the duties Prime INC., engaged them
           to perform.

           6.     On information and belief, despite the aforementioned issues, Prime INC.,
           entered into a contract or joint enterprise with Jesse Morris Trucking LLC. and John
           Doe to haul the Prime Inc. trailer which was involved in the subject collision.

   c.      Prime INC.'s breach of this duty caused injury to Mr. Shaw in that their selection
   of an incompetent and unauthorized motor carrier, who possessed an out of service rating
   nearly double the national average, put an unsafe, unauthorized, uninsured driver behind
   the wheel of a commercial motor vehicle that then collided with Mr. Shaw's vehicle
   causing him injury.

                               INJURIES AND DAMAGES

31 . Plaintiff re-alleges and incorporates the preceding allegations as if fully set forth herein.

32. AB a direct and proximate cause or a proximate contributing cause of Defendants'

    negligence/recklessness, Plaintiff Bryan Shaw suffered, including but not limited to, the

    following injuries and damages:

    a.      Plaintiff suffered serious and substantial temporary and permanent injuries to

            various parts of his body as a whole;

    b.      Plaintiff suffered past, present and future physical and emotional pain, physical

            impairment, mental anguish and inconvenience;

    c.      Plaintiff incurred and continues to incur expenses for doctor, hospital and

            prescription bills and will continue to incur further expenses in the future due to

            Defendants' negligence;

    d.      Plaintiff has incurred certain other reasonable and necessary healthcare expenses.

            Prescription expenses, transportation expenses to and from healthcare providers,

            and other out of pocket expenses, the nature and amount of which yet to be

            determined;



                                                8
        Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 13 of 20




   e.        Plaintiff suffered Joss of earnings and income and may continue to suffer a loss of

             income in the future;

   f.        Plaintiff has suffered loss of quality and enjoyment of the normal pleasures oflife,

             past, present, and future;

   g.        Plaintiff has suffered loss of future earning capacity; and

   h.        Plaintiff has incurred and suffered other damages to be proven at trial.

33. Plaintiff sustained injuries and damages as a direct and proximate result of the negligence

   and recklessness of Defendants.

                                    REQUEST FOR RELIEF

34. WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully demands the following

   relief:

    a.       Seventy-five thousand dollars ($75,000.00) in compensatory damages exclusive of

             interests and costs;

    b.       A jury trial;

    c.       For all general and special damages cause by the herein alleged conduct of

             Defendants;

    d.       Pre-judgment and post judgment interest;

    e.       Court costs;

    f.       Attorney's fees;

    g.       Any other general relief to which they may be entitled; and

    h.       Plaintiff respectfully requests damages as they may appear on the trial of this cause,

             reserving the right to amend this pleading to conform to the facts as they may




                                                9
Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 14 of 20




    develop, for costs and interest, and for all other general relief as the Court and jury

    deem just.

                                     Respectfully Submitted,

                                     The Reaves
                                          ~· - . Law Firm, PLLC.
                                                             .-~ ..
                                              ,,, ..,,. ..,.··                    ,.                   .- .
                                     ~ _,,. -_
                                             ~--~: ~:~.-~--'i&{:,: ,..._> ~~:.t;:~~~:;--;::~t.J.~:::--:.t;~\-~·-·~::-
                                     Matthew D. Stombaugh, AR BAR #2019065
                                     Reaves Law Firm PLLC.,
                                     1991 Corporate Ave., Suite 310
                                     Memphis, TN 38132
                                     901-614-2454 (Direct)
                                     matthew. stom bal,!,WJ!!.:be vourvoice.com




                                        10
05 / 15/2020   Case
               14:08   3:20-cv-00134-DPM
                          8707393287     Document 1 Filed
                                               CIRCUIT    05/18/20 Page 15 of 20PAGE
                                                       COURT                                           11 / 16


                                                                                \...,_..·




                THE CIRCUIT COURT OF CRITTENDEN CO ,NTY, ARKANSAS
                                                                            i
                                                                            I
                                             CIVIL DIVISION                 !


        BRYAN SHAW,

        Plaintiff,

        V.                                                        No.

       JESSE MORRIS TRUCKING LLC.
       D/B/A TITAN TRANSPORTATION,
       NEW PRIME INC. D/B/A PRIME INC.,
       JOHN DOE DRIVER,

        Defendants.
                                                SUMMONS

                                                                        I
                                                                        :
        THE STATE OF ARKANSAS TO DEFENDANT:                             iI
                                                                        I

        NEW PRIME INC.,                                                 t Method         of Service:
        cl o Steve Crawford                                             I       Certified Mail
        2740 North Mayfair Ave. ,
        Springfield, Missouri 65803
                                                                        !
                                                                        i




        A lawsuit has been filed against you. The relief demanded is s~ated in the attached
        complaint. Within 30 days after service of this summons on Y,rOU (not counting the day
        you received it) - · or 60 days if you are incarcerated in any jail, penitentiary, or other
        correctional facility in Arkansas - you must file with the clerk of this court a written
        answer to the complaint or a motion under: Rule 12 of the Al'jkansas Rules of Civil
        Procedure.                                                       I
                                                                        i
                                                                        i
        The answer or motion must also be served on the plaintiff or: _plaintiff's attorney, whose
        name and address are: Matthew Stombauih, Esg,., Reav-es Law Firm, PLLC .• 1991
        Corporate Ave. Suite 310. Memphis, TN 38132.                  ! I
                                                                        I

                                                                        i
        If you fail to respond within the applicable time period, judgtiient by default may be
        entered against you for the relief demanded in the com.plaint. I
                                                                        I
05/15/2020   14:08   8707393287
             Case 3:20-cv-00134-DPM       CIRCUIT
                                    Document      COURT
                                             1 Filed 05/18/20 Page 16 of 20PAGE                           12/ 15




                                                   CLERK OF CO           :T

       Addres~ of Clerk's Office




       [SEAL]



       This summons is for NEW PRIME INC.,

                                          PROOF OF SERVICE


       G I personally delivered the summons and complaint to the · '. dividual at _ _ _ _ __
       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [place] on _ _.___ _ _ _ _ [date]; or

       G I left the summons and complaint in the proximity of the ~dividual by ______
       -----        . - - after he/ she refused to receive it when I offered it to him/her; or

       G I left the summons and complaint at the individual's    dwelli ·g house or usual place of
       abode at _ _ _ _ _ _ _ _ _ [address] with                                         [name], a
       person at least 14 years of age who resides there, on                       [date]; or

        G I delivered the summons and complaint to - - - - - - +.___ [name of individual],
       an agent authorized by appointment or by law to receive se :·ce of summons on behalf of
       _ _ _ _ _ _ _ _ _ _ _ _[name of defendant] on                                 [date]; or

       G I am. the plaintiff or an attorney of record for the plaintiff i this lawsuit, and I served
       the summons and complaint on the defendant by certified m '.il, return receipt requested,
       restricted delivery, as shown by the attached signed return re •eipt.

       G I am the plaintiff or an attorney of record for the plaintiff i : this lawsuit, and I mailed a
       copy of the summons and complaint by first-class mail to th :defendant together with two
       copies of a notice and acknowledgment and received the a ched notice and
       acknowledgment form within twenty days after the date of •ailing.
                                                                                                 PAGE    13/ 15
                 Case   3:20-cv-00134-DPM
                         8707393287            CIRCUIT
                                          Document     COURT 05/18/20 Page 17 of 20
                                                    1 Filed
05 / 15/2020    14:08

                                                                           ,-.._,.



                      THE CIRCUIT COURT OF CRITTENDEN                    c · UNTY, ARKANSAS
                                                    CIVIL DIVISION

               BRYAN SHAW,



               V.


               JESSE MORRIS TRUCK.ING LLC.
               D/B/A TITAN TRANSPORTATION,
               NEW PRIME INC. D/B/A PRIME INC.,
               JOHN DOE DRIVER,

               Defendants.
                                                       SUMMONS


               THE STA TE OF ARKANSAS TO DEFENDANT:

               JESSE MORRIS TRUCKING LLC.,                                             Method of Service:
               c/o Equinox Owner Operator Solutions LLC.,                              Certified Mail
               2964 West 4700 South Ste. 202
               Taylorsville, Utah 84129
                                                                              '
               A lawsuit has been filed against you. The relief demanded is\stated in the attached
               complaint. Within 30 days·after service of this summons on iY-ou (not counting the day
               you received it) - or 60 days if you are incarcerated in any jail, penitentiary, or other
               correctional facility in Arkansas - you must file with the cle~k of this court a written
               answer to the complaint or a motion under Rule 12 of the ~kansas Rules of Civil
               Procedure.

               The answer or motion must also be served on the plaintiff or!plaintift's attomey, whose
               name and address are: Matthew Stombaugh, Esq., Reaves Lat, Firm, PLLC., 1991
               Co:q,orate Aye. Suite 310, Memphis, TN 38132.               !
                                                                                  i
                                                                                  '
               If you fail to respond within the applicable time period, jucigJient by def.lult may be
               entered against you for the relief dema.nded in the complaint. \
                                                                                  iI
                                                                                  !
                 Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 18 of PAGE
                                             CIRCUIT COURT
                                                                             20   14/15
05/15/2020    14:08      8707393287

                                                                            . \......,      ,


                                   "-··
                                                         CLERK OF       cd.uRT
             Address of Clerk's Office




             [SEAL]
                                                                               I


                                                                               I!
                                                                               i

             This summons is for JESSE MORRIS TRUCKING LL~.,                       I




                                                PROOF OF SERVICE
                                                                                   I
                                                                                   !I
             G I personally delivered the summons and complaint to the ~dividual at _ _ _ _ __
             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (place] on                                  i             [date); or
                                                                                       ;
                                                                                       i
             G I left the summons and complaint in the proximity of the \individual by _ _ _ _ __
             - - - - - - -
                                after he/she refused to receive it when Doffered it to him/her; or
                                                                                       I
                                                                                        i


             G I left the summons and complaint at the individual's dwellihg house or usual place of
                                                                          1
             abode at _ _ _ _ _ _ _ _ _ [address] with                                    [name], a
             person at least 14 years of age who resides there, on _ _ _-,--_ _ _[date]; or

             GI delivered the summons and complaint to _ _ _ _ _ _ _ _ _ [name of individual],
             an agent authorized by appointment or by law to receive serv;ice of summons on behalf of
             _ _ _ _ _ _ _ _ _ _ _ _ [name of defendant) on              !                  [date]; or

             G I am the plaintiff or an attorney of record for the plaintiff itj this lawsuit, and I served
             the summons and complaint on the defendant by certified        maµ,
                                                                               return receipt requested,
             restricted delivery, as shown by the attached signed return rec~ipt;
                                                                                            I


             G I am                                                            in\
                    the plaintiff or an attorney of record for the plaintiff this lawsuit, and I mailed a
             copy of the summons and complaint by first-class mail to the cU.efendant together with two
             copies of a notice and acknowledgment md received the attac~ed notice and
             acknowledgment fonn within twenty days after the date of mailing.
                                                                                                I


                                                                                                \
                                                                                                I!
                    Case   3:20-cv-00134-DPM
                             8707393287      Document     COURT 05/18/20 Page 19 ofPAGE
                                                      1 Filed
                                                  CIRCUIT                           20            15/ 16
05 / 15/2020       14:08

                                                                             ,..._...



               G   Other [ s p e c i f y ] : ~ - - - - - - - - - - - - - - - ! ' - - - - - - -

               G I was unable to execute service because: _ _ _ _ _ _ _ _ _ _ _ _ _ __




           My fee is $ _ _.


           To be completed if $entice is by a sheriff or dtputy sluriff:


           Date: _ _ _ _ __                     SHERIFF OF _ _ _ (1:0UNTY, ARKANSAS
                                                                              I
                                                                              !



                                                 By: _ _ _ _ __
                                                 [Signature of server]


                                                 [Printed name, title, and tjadge number]
                                                                                  i




                                                                                  i
           To bt: completed if service is by a person other tha.n a sheriff o~ deputy she.riff:
                                                                                  i
                                                                                  II
                                                                                  i
           Date:----~-                                   By:                  1

                                                         [Signature of server~
                                                                                      I
                                                                                      I
                                                                                      i
                                                                                      i
                                                         [Printed nameJ
           Address: _ _ _ _ _ _ _ _ _ _ __




           Phone: _ _ _ _ _ _ _ _ _ _ _ __




           Subscribed and sworn to before me this date:
                                                             ------
                 Case 3:20-cv-00134-DPM Document 1 Filed 05/18/20 Page 20 of 20
                                                                             PAGE 15/15
                        8707393287           CIRCUIT COURT
©5/15 / 2020   14:08

                                                                        ·-...._. ·




                                                   Notary Public


         My commission expires: _ _ _ _ _ _ _ __

                                                                        i
         Additional information regarding service or attempted service: i
                                                                        !
